Case 3:20-cv-07068-TSH Document1 Filed 10/09/20 Page 1 of 12

U.S. DISTRICT-COURT
* CALIFORNIA

TREAKL , Vl
COMpLADNT FOR MAK) NAMA EES

 
Case 3:20-cv-07068-TSH Document1 Filed 10/09/20 Page 2 of 12

 
Case 3:20-cv-07068-TSH Document1 Filed 10/09/20 Page 3 of 12

 
Case 3:20-cv-07068-TSH Document1 Filed 10/09/20 Page 4 of 12

 
Case 3:20-cv-07068-TSH Document1 Filed 10/09/20 Page 5 of 12

 
Case 3:20-cv-07068-TSH Document1 Filed 10/09/20 Page 6 of 12

 

betadse de LAE. Hickeneirg SLGI1S ehich, IL dee Ltd el) Lb

 

oe
of Aefpiing Lira tnd Laledt 2 Aal&ttung of. Shy yates

 

 

yd Lhant bbe had been cLedlarek " pernarsoty Lisa blect’

 

die tb 2 gaslial) Lshinal Astose which Doula Letom

 

 

Lrife rely “f. att fa Li 1g, LeGULidng Sule ged ns Bil Lcton-

ded Laswtal: LQ Zone.

 

 

mA Lland, bs ante $e Le Shen ants hd Aas */

 

anc Tobn does 30 ne SL Lc eal Lowe fe_ pds

 

 

SJiscibecl, Libfen Lhe) Step!” fo pay po pte Pb

0. Dae fee cle 2 of plovZ

 

 

putecl pf vety S200: be bad not been table pb fsep

 

2 his. puckelias that HIREDILG flan Zz UES. Zz

 

MW Zs bad 2 Aztding the Nl bymeation gil Ley VELA him

 

Landevblic behind Lis back the feat “seat ot a

 

 

falial vbricle by Afyllox 00 Lely tacly fut WUDILOS,

 

Lavseovs hil Ln fain, ge Zz Letng lacpesads Je.

 

1M Aecoreting & inhrnandion anc heliefl they Ald pir

 

MD Bol jas tial sah le Att erop Li LG. Zz reach

 

chefen Sand Men: 'LYUe eachect de L005 taken

 

 

Zan woterrpga tical veonn Lt Cakland ppb duilaliag

 

se Llanthe hope has Ptevioussy hen the tia ot.

 

Yrolenre (27 Le histrele of Jeu endresmaned LIAS

 

 

 
Case 3:20-cv-07068-TSH Document1 Filed 10/09/20 Page 7 of 12

 
Case 3:20-cv-07068-TSH Document1 Filed 10/09/20 Page 8 of 12

 
Case 3:20-cv-07068-TSH Document1 Filed 10/09/20 Page 9 of 12

 
Case 3:20-cv-07068-TSH Document 1 Filed 10/09/20 Page 10 of 12

 

and reestabions.of Che. Oakland Lh le Sepa Lrend on

 

GZ
Legal L._Sich pratt ti

 

 

eee atl Marinate result of the wnlostol and

 

madris acts. at Lhos tebenLants. all ravrnubleA

 

dnclet calor at Lpault authority as Oakland fo2lite

 

ohhh LOLS and while act LAG LD Ysot capacity, ANvnne Lrvvs

 

4. Lhyght.. Se) break grLevous Laclily “an And v1 tieples

 

flaws, a ah tetdoicd Lb Lf Wola Don WS bis wabis Dh oler

 

Yo Laws 2nd Lorsh PIL on aot Lhe thn La she Ls, LQ

 

fat ticsla ths cL, Liighth and Ln leen th _dnundnens

 

thd 42 DS CAHIIV.

 

 

2a Lat VA Somretoils 2. wyght was the cL of, urush-

 

wunt auinisbered a) “ grassly A ispiapete mn ats.

 

panhl De wy ele! er alhgatii Dons vere peace and

 

beng Lhdesleg gaticl anal conshpstic crvel pac

 

Jndsved penshorent, and Leprived big of the

 

ry.ght z ae Alaass wll, Lau) thal the Lands ancl

 

conabils Loan OL the Liteal Sales, LL Matte slat

 

the zLe, ght. and FoutLunth Prrenedorunt. rhe

 

cLelainiing aad. tedasal’ Lb floicle QOCLOES x abiiodiy

 

ptecket pera eb But kL A emebsis ZL. wy ght

 

jas ctvel, spputbbe able ancl LXLISS.

 

 

35; BAg bicthu_resift of Ye abote- chestuibed acts, Mh.

 

A enneLpits A Lsvieh? was Lepried of nehds and
7 TD Y

 

 

 

PAKS Ww or iz
Case 3:20-cv-07068-TSH Document 1 Filed 10/09/20 Page 11 of 12

 

samp hes proviclel Lo Lim Mnehen Le conshibston nd

 

Ls LK dita Satis and of the state of

 

Col Le hia wndddling bot pot Linted tb, bis “ght

 

nile Lhe Sir ben tf Anand 200? to be Secvre 12

 

Lis, person, Lo be hee Low aunisbrrenlk pw: lbowt cht

 

brOl2sS,. ALL Zz Leal , aro tion. of Dt Lauds

 

 

a. he fale _of the bb netent “aS Ly of. Doklandl, DaklanA

 

folie Separ tment Bnd Amu Latta tduet Bona

 

Hi gals ZL, povi'cle Lratipg Lanl Sper Vhs son

 

aveling gebling Bh. tl - cbs Fol, a BLLASS. Ze

 

nd on WL soil Gat ah 23M tp Ais Hess,

 

opch gs vor: ng lated  gonodied S boc! apreernts

 

b Glas repligutiis bhnel partispat an 2 Ab beat

 

borne “4 ts puecls Sf Nenaetiils A dbvoht

 

Lhd Mh cbhtens ot the lity of Lakland. Ais gua

 

peg gence LAS 2 proniooate COL28e of LEY ed ZL the

 

an pi.

 

 

3 SeLncLan?s Le Ly A Dokland. Lak Janel Lobe Sear t-

 

Dyn ang Pass Lolite thie? Doo Mcbsatiiuk Qe

 

diecMy Liable and Fesphrs: ‘ble ty Ue acts a

 

Be hoinlan dt Setichie. Alen, Janz Jos #/) and “2

 

and Dhn DOE, Delage Leg Lrawbing tar tel D

 

cntorte. Uhe Jius ot the Stati of Lab hevia ancl

 

the realations of fhe Qak/and Lalite Aepar’ /ment

 

U
pertaining Bb recognition af Bp upgened pedical pact

 

 

 

PAE a Ae a
Case 3:20-cv-07068-TSH Document 1 Filed 10/09/20 Page 12 of 12

 

and , 2 op pn wien Mater L adcbyess sur

 

Leeds 4 S] Lky S Lkbnd Lobe hears.

 

Hutly pipeLlabrg witho ths Oaklend Phe

 

Yasal. an aLrospheet anil Lilt Se of Lables puss

 

Jn ee foolite oth: LLNS hep conipletely 4Glabe a

 

Strious peal al peed with snap Saity, inthe bel vf

 

Hot sth atts IIA be cordorLidl ANA, pst h Cal by

 

Lhe SOPLLIOKS QS Jas soot ben ew Ye LOSE and is

 

Ltt. bboale. AdenL ats so wy pf Cakland panel

 

Lobe phot Aon ha Khwabiich Lele . of should Aave

 

been Anne aft Lose padoatde L facts taticl pr Ge Dies

 

 

file: Z anid tat the Dime of — Zs 2 ALyight 3

BML rst

 

 

THEE ORE, Mand te Lepands paclennend Agaunsy. Ke tenclands,

 

tod tach ot! thal. las 4 wks:

 

/ Lampen. sa Zoty clatigges A Yanthi te be Llunnid

 

2. Cenutal Saris Q25_122 Lhe Aodrl Z Le ALleinuiod,

 

3. fmbve cabbage against all Llendants, inthe

 

amotot tbe helexmuntda.

 

A Aibitic 2G Pbviobe a casotable costs anc LE pes fess

 

CU
at dis AC Gon.

 

 

5 bach _other tert as May he. “id
Ds« ssant te £4 0.5.C.8 TAL, he Socaping, ise and Leck Atop maths on o Ambit

 

 

hari  Soptuntlyer ZL Tile \opheitd£ das GZ; f J: ‘ re

 

( ean A, LIE r GUT

 

aaidixie_Li2 Pek

 

 

 

PAGE iA o- 12
